Citation Nr: 1234072	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO. 09-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with panic disorder, rated 70 percent disabling effective July 23, 2008, and rated 30 percent disabling prior to that date. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from January 2002 to January 2006.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD but recognized this as a single psychiatric disorder together with the already service-connected panic disorder, retaining the already assigned 30 percent disability rating for the recharacterized PTSD with panic disorder. 

In the course of the appeal, by a May 2012 rating action, the Appeals Management Center (AMC) granted an increased evaluation for PTSD with panic disorder to 70 percent disabling, effective from the July 23, 2008, date of receipt of claim for service connection for PTSD. 

The Board previously remanded the claim in June 2010 for additional development. The claim now returns to the Board for further review. 

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in March 2010, a transcript of which is of record. 

The Board has not expanded the increased rating claim to include a claim for TDIU, because the Board finds that neither the Veteran or his authorized representative, nor the evidentiary record reasonably raises the question of unemployability due to the Veteran's service-connected psychiatric disability. 38 C.F.R. § 4.16 (2011). Rather, the record contains a February 2010 statement by a human resources officer at his current federal employer informing of the Veteran's current employment. This statement relates some impact on work functioning, but ongoing employment. Additionally, VA examination records, including the most recent in February 2012, reflect continued substantially gainful full-time employment.


FINDINGS OF FACT

1. For the rating interval beginning July 23, 2008, the weight of competent and credible evidence is against the presence of total occupational and social impairment due to the Veteran's service-connected PTSD with panic disorder; with no indicated impairment in thought processes; no delusions; no hallucinations; no grossly inappropriate behavior; no persistent danger of harming self or others; no inability to perform activities of daily living, no disorientation to time or place; no indicated severe memory loss such as memory of names of close relatives, own occupation, or own name; and no other symptoms of disability shown by the weight of competent and credible evidence to be present which result in total occupational or social impairment. The preponderance of the evidence is also against a lesser interval during this rating interval beginning July 23, 2008, during which the preponderance of the evidence is not against these criteria being met for the presence of total occupational and social impairment due to the Veteran's service-connected PTSD with panic disorder. 

2. For the rating interval up to a year prior to July 23, 2008, the weight of competent and credible evidence is against the presence of disturbances of mood or difficulty in establishing or maintaining work or social relationships, or other difficulties due to his psychiatric disability, which result in reduced reliability and productivity in occupational and social functioning. Rather, during this prior interval the weight of competent and credible evidence only supports the presence of decreased work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of PTSD and panic attack, including symptom of depressed mood, panic, agoraphobia, difficulties in stressful circumstances, and reduced levels of interpersonal interactions. 


CONCLUSIONS OF LAW

1. For the rating interval up to a year prior to July 23, 2008, the criteria for a rating in excess of 30 percent for PTSD with panic disorder have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.385, 4.1, 4.2, 4.7, 38 C.F.R. § 4.130, Diagnostic Code 9400 (2011).

2. For the rating interval beginning July 23, 2008, the criteria for a rating in excess of 70 percent for PTSD with panic disorder have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.385, 4.1, 4.2, 4.7, 38 C.F.R. § 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

VA has fulfilled the above requirements with regard to the claim of entitlement to an increased rating for PTSD with panic disorder. 

By a VCAA notice letter in August 2008, the Veteran was informed of the evidence 
required to sustain the claim for service connection for PTSD. However, following the grant of that benefit and the Veteran expressing disagreement with the combined rating assigned for service-connected PTSD and panic disorder, the RO by an October 2008 VCAA letter also addressed the evidence required to sustain a claim for an increased rating for a psychiatric disorder. Because the Veteran's PTSD rating was addressed by the RO as a single rating in conjunction with the already service-connected panic disorder, the appealed claim is effectively one for increased rating for psychiatric disability, rather than only a disagreement with the initial rating assigned with service connection. These letters also appropriately informed of the relative duties of the Veteran and VA in obtaining evidence in furtherance of this claim for increased rating. This included informing that it was ultimately the Veteran's responsibility to see that evidence required to sustain the claim is obtained. These notices were followed by the additional rating evaluations including most recently by the May 2012 Appeals Management Center (AMC) decision granting an increased evaluation to 70 percent for the Veteran's psychiatric disability, as well as by the simultaneously issued SSOC by the AMC in May 2012. 

The Board finds VCAA notices afforded the Veteran effectively cured any timing defects of notice presented in this case by affording the Veteran a meaningful opportunity to participate in the processing of the claim, and by thus rendering any such timing defects non-prejudicial. Mayfield. The VCAA notice letters informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO and AMC appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records. Service records were also associated with the claims file. The RO also informed the Veteran, including in the appealed rating action, subsequent rating action, and by SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A. The Board finds that the VA examinations afforded the Veteran in September 2008, September 2010, and February 2012, and their findings and analysis, as discussed infra, taken together with the balance of the evidence of record, inclusive of both VA and private records, are adequate for the Board's adjudication herein. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examinations provided sufficient detail, and supported their conclusions with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered by the examinations report was sufficient and encompassed the evidence of record. Id. The Board is satisfied that the consistence of findings and conclusions as presented in this case render the examinations, taken together with records of VA and service treatment, as well as private examination and treatment records, and statements by the Veteran, as well as other evidence of record, adequate to support the Board's adjudication. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for increased rating for bilateral PTSD with panic disorder. 

The examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history. The examination reports present findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records, and sufficiently address the medical criteria for psychiatric disability to allow the Board to adjudicate the claim based on informed medical findings and medical judgment. Further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition."). 

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting more beneficial outcomes than those already afforded the Veteran for the increased rating claim the subject of appeal. Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claims for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Board also finds that requirements of the Board's prior remand in June 2010 have been substantially fulfilled with regard to the increased rating claim adjudicated herein. These requirements included obtaining additional indicated treatment records, affording the Veteran a new, contemporaneous VA examination, and thereafter AMC readjudication of the claim by an SSOC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence not appropriately sought in the course of development of his claim on appeal. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2011) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. at 488.

Here, during the March 2010 video conference hearing, the undersigned Veterans Law Judge adequately explained the claim on appeal and suggested evidence that may support the claim, including evidence that the Veteran might submit that may have been overlooked. The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied. To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidenced by statements and questions of the Veteran and his representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the June 2010 remand the Board issued to develop the claim. 

In short, in this case, with regard to the increased rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the rating assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical questions remaining pertaining to the Veteran's claim for an increased rating for PTSD with panic disorder were in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. §§ 3.303, Part 4. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay persons is competent to testify to pain and visible flatness of the feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claim for Increased Rating for PTSD with Panic Disorder

The Veteran contends, in effect, that his service-connected PTSD with panic disorder warrants higher disability ratings than those assigned. This claim allows for adjudication of the rating to be assigned for up to a year prior to the July 23, 2008, date of receipt of the claim for service connection for PTSD. Because the RO assigned a single disability rating for the Veteran's service-connected PTSD and panic disorder, and because the Veteran appealed that single rating, the appeal is effectively one for increased evaluation, and hence the rule permitting consideration of a rating increase up to a year prior to that date of receipt of claim is applicable. 38 C.F.R. § 3.400(o) (2011). 

Disability evaluations are assigned to reflect levels of current disability. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011). When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran's psychiatric disorder is rated under the General Rating Formula for Mental Disorders, which provides percentage ratings as follows: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). . . . . 30% 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. . . . . . 50% 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. . . . . . . 70% 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. . . . . 100% 

38 C.F.R. § 4.130, Diagnostic Code 9400 (2011). 

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) issued important guidance on the application of the current psychiatric rating criteria. The Court stated that the specified factors for each incremental rating are examples, rather than requirements for a particular rating. The Court also stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme. Consistent with the foregoing, the Court also found it appropriate for rating personnel to consider factors outside the specific rating criteria in determining the level of occupational and social impairment. 

The Global Assessment of Functioning (GAF) scale, and a score assigned thereon, reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness." Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 32. 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Veteran's recent examination records reflect that the Veteran suffers from some degree of debilitation, including self-isolation and reduced sphere of activities, as well as impaired social and work functioning associated with panic attacks, fear of panic attacks, avoidance of activities that might precipitate panic attacks, and fear of what might result from a panic attack including fear of having a heart attack. Physical conditions including heart palpitation as well as worry about physical conditions are also noted reportedly to precipitate panic attacks. At his most recent VA examination in May 2012 the Veteran reported spending approximately three nights per week sitting outside an emergency room because he is afraid of having another panic attack. 

The claim period, as already stated, begins up to a year prior to the July 23, 2008 date of receipt of claim. 38 C.F.R. § 3.400(o). The Veteran was afforded a VA PTSD examination in September 2008 in response to that July claim. At the examination the Veteran was noted to be receiving current VA mental health care both for his panic attacks and symptoms of PTSD. The Veteran complained to the examiner of frequent and severe panic attacks with heart palpitations, extreme anxiety, and in cases of panic an overwhelming need to leave current surroundings. The Veteran reported marriage within the past five years, having a two-year-old son, and having a very good relationship with his wife and enjoying caring for his son. He also reported enjoying doing yard work and watching television, though he denied socializing outside his family. He asserted that he had difficulty staying asleep. 

The September 2008 VA examiner found the Veteran not to have impairments in thinking, hallucinations or delusions, or suicidal or homicidal ideation. The Veteran's memory was also intact. The examiner diagnosed PTSD with panic disorder and agoraphobia, and assigned a GAF Scale score of 50. The examiner explained that the Veteran suffered from severe panic attacks even though he took medication, and as a result could not do such things as go to movies. The Veteran also reportedly shopped at midnight so as to avoid crowds. The examiner commented, however, that the Veteran's symptoms were not so severe as to preclude gainful employment. Indeed, the examiner noted that the Veteran was presently employed full-time in a government human resources position, where he had been employed for the past 18 months. The examiner found that the Veteran's psychiatric disorder did not impact his judgment, thinking, or family relations, though it did impact his mood, and did result in intermittent periods of inability to perform work functions due to his psychiatric symptoms, though with the Veteran generally functioning satisfactorily including in his daily activities and interactions. 

The Board remanded the claim in June 2010 in part based on reported panic attacks and the reported impact of these on functioning, including reportedly withdrawing from school in October 2009 and changing job functions both due to panic attacks. The Board then noted that this appeared to indicate a material change in disability or possible mis-diagnosis, such that remand for a clearer disability picture was warranted, citing Caffrey v. Brown, 6 Vet. App. 337, 381 (1994). 

At a September 2010 VA examination the Veteran reported having had approximately 25 to 30 emergency room visits since his last VA examination in September 2008, for heart palpitations and chest pains. However, he noted that cardiac evaluations had been negative and the symptoms were attributed to stress. Between August 2008 and the examination the Veteran reportedly had been seen by VA mental health clinic once every four to six months for medication check and a brief support session. The Veteran reported considerable marital difficulties including bickering over small matters. The examiner noted that the Veteran's social sphere had become increasingly limited to immediate family members over the prior two years. The examiner also noted alienation from some family members due to their being judgmental about the Veteran's emotional difficulties. The Veteran reported resentment towards and limited speaking with his wife because she had called him a hypochondriac. The Veteran asserted that he had two to three panic attacks per week, usually when he is alone, and often in public places. They may last minutes or longer, and he reportedly feels emotionally agitated up to several hours after the attacks. He reported worrying whenever he leaves home until he reaches his destination out of fear he may experience a panic attack. The Veteran also reported having crying spells and feeling depressed due to not being able to do normal things such as sports due to anxiety and panic episodes. He reported constantly focusing on his heart rate, and checking his pulse over 20 times per day. He attributed difficulties with memory to constantly being focused on his heart rate. He reported that he began having panic attacks in Afghanistan, and they now were part of his daily life. 

Also at the examination, regarding PTSD, the Veteran reported having intrusive memories of Afghanistan approximately twice weekly, usually of children killed in air strikes, and reported having nightmares once or twice a week with the same subjects. He also reported reactivity to reminders of war experiences, including his heart racing and becoming tearful. The examiner noted that the Veteran had reportedly become isolated from his siblings and parents due to emotional difficulties, but also reporting that such interaction "no longer interests me." The Veteran was currently employed full-time, and received a promotion two months prior with a job relocation. 

Psychological inventory testing for the September 2010 examination produced results consistent with moderate PTSD but severe depression. The examiner diagnosed chronic PTSD and panic disorder without agoraphobia. The examiner commented that the panic disorder appeared to be "directly linked and associated with his difficulties with PTSD," adding, "Both disorders reflect a trauma response to stressors experienced during his time in active duty service." The examiner assigned a GAF of 53, and commented that this reflected a combined score for his psychiatric difficulties of linked PTSD and panic disorder.

The Veteran was afforded an additional, Disability Benefits Questionnaire (DBQ) VA mental heath examination in February 2012. The Veteran then reported that he had severe panic attacks, and that approximately three nights per week he sat outside the emergency department out of fear he would have another panic attack. He also asserted that he constantly checked his heart rate, which habit he apparently also related to his panic disorder. The examiner found occupational and social impairment with reduced reliability and productivity due to his intertwined PTSD and panic attacks. The examiner noted that current symptoms included depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, and difficulty adapting to stressful circumstances including work or work-like settings. The examiner assessed that the Veteran's now more severe panic attacks were "currently controlling the Veteran's life." The Veteran reported that his supervisor at work had made efforts to make his work environment as quiet and calm as possible. While a history was also noted of traumatic brain injury, the examiner assessed that there were no residuals of that injury. 

Upon a VA mental health medication management visit in June 2011, the Veteran was noted to have taken his prescribed Xanax only rarely, with the prescription expired with five refills not obtained and the Veteran conceding that he rarely took the drug out of fear of addiction. He reported being pleased with a recent move back to his home state. He also reported that sleep was good "for the most part," with typically awakening at three in the morning but being able to return to sleep. However, he reported that panic attacks had recently grown more frequent and more severe due to medical problems. 

The Veteran's assertion at the June 2011 treatment of generally good sleep is also inconsistent with his report of chronic sleep impairment at the September 2010 VA examination for compensation purposes. 

The Veteran's treatment records from recent years notably support some asserted factors of anxiety or panic, including seeking medical help for perceived heart attack or other difficulties which are ultimately assessed as panic-related or otherwise psychosomatic in origin. 

Having carefully reviewed the record including the Veteran's submitted statements and testimony, treatment records, and examination records, the Board concludes that the Veteran's service-connected psychiatric disorder, for the rating interval beginning July 23, 2008, has not substantially changed over that interval, although some increases in family difficulties and reported increases in panic symptoms have been noted. Rather, the Board finds that the weight of the evidence does support an ongoing psychiatric disorder with some potentially severe panic or panic-related symptoms, as well as some depression, some sleep impairment, some significant agoraphobia, and limitations in the quality and nature of social interactions, with some associated limitations in work functioning. 

As such, the Board finds the weight of the evidence supports the presence of psychiatric disability over the rating period beginning July 23, 2008, meeting the criteria or severity of disability consistent with a 30 percent rating, with occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to all these noted symptoms. However, the Board finds the weight of the evidence for the rating period against the presence of disability meeting the criteria or severity of disability consistent with a 50 percent rating. Notably, the only listed criteria for a 50 percent rating which appear to be validly present in this case are panic episodes and relate disturbances in patterns of activity, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships. While these elements and the above-noted other symptoms of current disability would be sufficient to meet the criteria for a 50 percent evaluation, the Board does not find the reported severity of self-isolation or panic and panic-related behaviors or impairments in work or social interactions to be credible or to be supported by independent evidence, with the Veteran's continued successful employment in a personnel field appearing to belie such a more severe assessment as his self-reported impairments would suggest. 

The Board also finds the criteria for a 70 percent evaluation not to have been met in this case for the rating interval beginning July 23, 2008, with the Board not accepting as credible deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to his symptoms of panic attack, difficulties adapting to stressful circumstances, or inability to establish and maintain effective relationships. The Veteran's continued marriage and previously noted enjoyment of his children do not suggest inability to establish or maintain effective relationships. The Veteran's reported arguing with his spouse is not shown to rise to a level of psychiatric impairment does not support such impairments in effective relationships as the Veteran has suggested to examiners or has reported to the undersigned in hearing testimony. The Veteran's having apparently successfully obtained a more serene working environment, as reported by the Veteran at his February 2012 examination, as well as his recent promotion as conceded at his September 2010 examination, would appear to reflect good or effective interpersonal interactions, not ineffectiveness in work relationships. 

The Board thus finds the weight of the evidence against the Veteran's service-connected psychiatric disorder warranting either a 50 or 70 percent rating for the rating interval beginning July 23, 2008, and must accordingly conclude that the weight of the evidence is exceedingly against any entitlement to benefits in excess of the 70 percent rating presently assigned for this rating interval. Total occupational and social impairment, as is required for the next higher, 100 percent evaluation, is not shown in any respects in this case, with no indicated impairment in thought processes, no delusions, no hallucinations, no grossly inappropriate behavior, no persistent danger of harming self or others, no inability to perform activities of daily living, no disorientation to time or place, no indicated significant memory loss (beyond the above-noted inconsistent assertions of symptoms or history of disability), and no other symptoms of disability shown by the weight of competent and credible evidence to be present which would conceivably result in total occupational or social impairment. 38 C.F.R. § 4.130, Diagnostic Code 9400. The Veteran's continued full-time employment and continued intact marriage and family also undermine such a total impairment evaluation. 

The Board also finds that for the rating interval of up to a year prior to July 23, 2008, the weight of the evidence is against the presence of disability meeting the criteria or severity of disability consistent with a 50 percent rating. Rather, the Board finds that for this prior period the evidence also does not support the presence of disturbances of mood or difficulty in establishing or maintaining work or social relationships, or other difficulties due to his psychiatric disability, which result in reduced reliability and productivity in occupational and social functioning. Rather, the Board finds that during this prior interval as well, the weight of the evidence which is competent and credible supports only decreased work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including depressed mood, panic, agoraphobia, difficulties in stressful circumstances, and reduced levels of interactions. 38 C.F.R. § 4.130, Diagnostic Code 9400. 

While the Board is cognizant of the Veteran's ongoing assertions of apparently quite severe symptoms including very frequent panic attacks and his life substantially structured around fear of such attacks and behavioral changes (such as assertedly constantly checking his pulse) in response to or because of such fears of panic or related dysfunction. However, more objective indicia of the Veteran's levels of functioning, such as retained full-time employment, preserved family unit and continued family functioning, preserved interests, and absence of more readily observable characteristics of disability such as delusions or hallucinations, impaired thinking, impaired speech, or impaired memory, all tend to weigh against the Veteran's assertions of more severe disability, and all tend to support the conclusions that such assertions of severe disability are not credible not only because of the Veteran's impaired credibility, but also because of their unlikelihood as not supported by more objective evidence. Caluza. 

The Board has also considered staged ratings, but finds that the 30 percent assigned for the rating interval up to a year prior to July 23, 2008, and the 70 percent assigned for the interval beginning July 23, 2008, are equal to or greater than the highest level of disability indicated for the Veteran's PTSD with panic disorder for these rating intervals which is supported by the preponderance of the evidence. Hence, there are no shorter intervals of greater disability warranting staged ratings, with the preponderance of the evidence against such staging of ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Because the preponderance of the evidence is against the claim for higher disability ratings than those assigned for the Veteran's PTSD with panic disorder, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A disability rating above 30 percent for PTSD with panic disorder is denied for the rating interval up to a year prior to July 23, 2008. 

A disability rating above 70 percent for PTSD with panic disorder is denied for the rating interval beginning July 23, 2008. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


